                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:19-CR-293-ID

 UNITED STATES OF AMERICA
                                                                 ORDER
            v.

MATTHEW WADDELL


       Upon motion of the Defendant, it is hereby ORDERED that Docket Entry Numbers 93

and 94 be sealed.

       SO ORDERED, This&_ day of      Deco M,b.4A   , 2020.




                                                United States District Judge




         Case 5:19-cr-00293-D Document 97 Filed 12/16/20 Page 1 of 1
